--------------------------------------------------------------------------------

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

--------------------------------------------------------------------------------



Exhibit 10.4
COLLABORATION AGREEMENT
This COLLABORATION AGREEMENT (“Agreement”) is made as of July 9, 2019 (the
“Effective Date”), by and between Evelo Biosciences, Inc., a Delaware
corporation, with principal offices at 620 Memorial Drive, 5th Floor, Cambridge,
MA 02139, USA (“Evelo”), and Sacco S.r.l., with a registered office at Via A.
Manzoni 29/A, 22071 Cadorago (CO), Italy (“Sacco”). Evelo and Sacco shall be
referred to herein individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Evelo is in the field of researching and developing microbial products
for treatment of disease;
WHEREAS, Sacco and certain of its Affiliates are experts in the development,
manufacture and sale of food and pharmaceutical grade microbial strains;
WHEREAS, certain know-how owned by Evelo will be disclosed to and transferred by
Evelo to Sacco and certain of its Affiliates relating to the manufacture of
single strain, non-genetically modified microbes for use in pharmaceutical
products for oral delivery or oral use (“Evelo Know-How”);
WHEREAS, the Parties acknowledge that potential collaboration between Sacco or
any of its Affiliates, on the one hand, and any Third Parties, on the other
hand, with respect to the manufacture of certain single strain, non-genetically
modified microbes for use in pharmaceutical products for oral delivery
necessarily would risk disclosure of the Evelo Know-How transferred to Sacco and
its Affiliates;
WHEREAS, Evelo desires that Sacco and its Affiliates manufacture and supply
Pharmaceutical Products (as defined herein) on an exclusive basis for or on
behalf of Evelo and its Affiliates as set forth herein, and Sacco agrees to
grant Evelo such exclusivity on behalf of itself and its Affiliates.
NOW, THEREFORE, in consideration of the promises and undertakings set forth
herein, the Parties agree as follows:
1.Definitions. The following capitalized terms shall have the meanings set forth
below when used in this Agreement:
1.1    “Affiliate” means, with respect to a Party, as of any point in time and
for so long as such relationship continues to exist, any other Person that
controls, is controlled by or is under common control with such Party. A Person
will be regarded as in control of another Person if it (a) owns or controls,
directly or indirectly, more than fifty percent (50%) of the equity securities
of the subject Person entitled to vote in the election of directors (or, in the
case of a Person that is not a corporation, for the election of the
corresponding managing authority), or (b) possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of any such
Person (whether through ownership of securities or other ownership interests, by
contract or otherwise). Notwithstanding anything to the contrary set forth
herein, for purposes of this Agreement, (y) CSL is, and shall remain, an
Affiliate of Sacco, and (z) Flagship Pioneering, Inc. and its subsidiaries shall
not be deemed Affiliates of Evelo.
1.2    “Annual Exclusivity Fee” has the meaning set forth in Section 2.3.
1.3    “Audit” has the meaning set forth in Section 2.4.
1.4    “Business Day” means a day (other than a Saturday, Sunday or national
public holiday in either the USA or Italy).


1



--------------------------------------------------------------------------------




1.5    “CSL” means Centro Sperimentale del Latte S.r.l., with a registered
office at 26839 Zelo Buon Persico (LO), Italy.
1.6    “Contract Year” means each twelve (12) month period commencing on the
Effective Date or any anniversary thereof, and ending on the day immediately
prior to the next anniversary of the Effective Date.
1.7    “Cut-Off Date” means June 1, 2019.
1.8    “Defaulting Party” has the meaning set forth in Section 5.2.1.
1.9    “Effective Date” has the meaning set forth in the Preamble.
1.10    “Evelo Know-How” has the meaning set forth in the Recitals.
1.11    “Existing Customer” means any customer (a) with whom Sacco and/or its
Affiliates has entered into a written, signed agreement that (i) was in full
force and effect prior to the Cut-Off Date and continues to be in full for and
effect as of the Effective Date and (ii) obligates Sacco and/or its Affiliates
to perform manufacturing process development services for, Manufacturing and/or
supply of a Product and (b) to whom Sacco and/or its Affiliates has issued an
invoice prior to the Cut-Off Date for the performance of manufacturing process
development services for, Manufacturing and/or supply of a Product by Sacco
and/or its Affiliates.
1.12    “Existing Sacco Agreements” means (a) the Assignment Agreement between
Evelo, Sacco and CSL, dated August 2, 2017; (b) the Option Agreement between
Evelo and Sacco, dated April 10, 2018; (c) the Agreement between Evelo and CSL,
dated May 12, 2017; (d) the Master Services Agreement between Evelo and CSL,
dated August 2, 2017; and (e) the Option Agreement, dated as of July 9, 2019,
between Evelo and CSL.
1.13    “Exclusivity Period” has the meaning set forth in Section 2.1.
1.14    “Genus” means a collection of species with narrow 16S r-RNA similarity
coefficients in accordance with the International Code of Nomenclature of
Prokaryotes.
1.15    "Government Authority" means any court, agency, department, authority or
other instrumentality of any federal, national, multinational, state,
provincial, county, city or other political subdivision, including any
regulatory authority such as the U.S. Food and Drug Administration (FDA).
1.16    “ICC Rules” has the meaning set forth in Section 6.12.
1.17    “Manufacture” or “Manufactured” or “Manufacturing” means activities
directed to making, having made, producing, manufacturing, processing, filling,
finishing, packaging, labeling, quality control testing and quality assurance
release, shipping or storage of a product or any component of or input to a
product.
1.18    "New Genus” has the meaning set forth in Section 2.2(b).
1.19    "New Genus Agreement” has the meaning set forth in Section 2.2(b).
1.20    “Non-Defaulting Party” has the meaning set forth in Section 5.2.1.
1.21     “Non-Genetically Modified Microbe” means a naturally-occurring Strain
that has not been engineered for any purpose.


2



--------------------------------------------------------------------------------




1.22    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government or other
Government Authority.
1.23    “Pharmaceutical Product” means any Product that (a) is intended for the
treatment, diagnosis or prevention of any human disease or condition in any
field and (b) is or will be regulated as a drug product or medicinal product by
the FDA in the U.S. or the applicable Governmental Authority outside of the U.S.
1.24    “Pre-Existing Product” means any Product that Sacco and/or its
Affiliates was performing manufacturing process development services for,
Manufacturing, and/or supplying to an Existing Customer prior to the Cut-Off
Date.
1.25    “Product” means any compound or product that is comprised of or contains
a single Non-Genetically Modified Microbe Strain that is intended for oral
delivery or oral use.
1.26     “Regulatory Approval” means, with respect to a country in the
Territory, all technical, medical, scientific licenses, registrations and
approvals of the applicable Government Authority in such country necessary for
the commercial marketing and sale of a product in such country.
1.27    “Sacco” has the meaning set forth in the Preamble.
1.28    “Strain” means a single microbial or bacterial isolation in pure culture
and any descendants and modified or unmodified derivates of a single isolation
in pure culture in accordance with the International Code of Nomenclature of
Prokaryotes.
1.29    “Territory” means worldwide.
1.30    “Third Party” means any entity other than Evelo or Sacco or any
Affiliate of either of them.
1.31    “U.S.” means the United States of America and its territories and
possessions.
2.    Grant of Exclusivity.
2.1    Grant of Exclusivity. For a period commencing on the Effective Date and
continuing until the fifth anniversary of the Effective Date (the “Exclusivity
Period”), Sacco hereby agrees that it and its Affiliates, shall perform
manufacturing process development services for, Manufacture and supply
Pharmaceutical Products on an exclusive basis for or on behalf of Evelo and its
Affiliates in the Territory. Sacco and its Affiliates shall not conduct any
manufacturing process development, Manufacturing or supply activities with
respect to any Pharmaceutical Product on behalf of Sacco or its Affiliate or any
Third Party, or assist or facilitate any Third Party to conduct manufacturing
process development, Manufacturing or supply activities with respect to any
Pharmaceutical Product, in any field and anywhere in the Territory.
2.2    Exclusivity Carveout. Notwithstanding anything to the contrary set forth
in Section 2.1, Sacco and its Affiliates may:
(a)
continue to perform manufacturing process development services, Manufacture and
supply any Pre-Existing Product (whether currently or in the future a
Pharmaceutical Product) for the applicable Existing Customer. For clarity, Sacco
and its Affiliates may perform manufacturing process development services for,
Manufacture or supply a Pharmaceutical Product that is a Pre-Existing Product,
but only for the applicable Existing Customer to whom Sacco and/or its
Affiliates was actually



3



--------------------------------------------------------------------------------




performing such manufacturing process development services, Manufacturing or
supplying the Pre-Existing Product as of the Cut-Off Date.
(b)
perform manufacturing process development services for new customers, except
that Sacco and its Affiliates may not perform manufacturing process development
services with respect to, or otherwise work on, any strain in the [***] or [***]
Genus other than on behalf of Evelo or any of its Affiliates. Notwithstanding
anything to the contrary set forth in this Section 2.2(b), if after the
Effective Date, Evelo or its Affiliate, on the one hand, and Sacco or its
Affiliate, on the other hand, enter into a written agreement (a “New Genus
Agreement”) pursuant to which Sacco or its Affiliate will begin work on a strain
in any additional Genus (the “New Genus”), then after the effective date of such
New Genus Agreement, Sacco may not perform any manufacturing process development
services with respect to, or otherwise work on, any strain in such New Genus,
except on behalf of (i) Evelo or any of its Affiliates or (ii) any existing
customers for which Sacco had worked within such New Genus prior to the
effective date of the applicable New Genus Agreement.

2.3     Exclusivity Fee. In consideration of the grant of the exclusivity by
Sacco and its Affiliates to Evelo during the Exclusivity Period under Section
2.1, Evelo shall pay to Sacco six-hundred thousand (600,000) Euros (the “Annual
Exclusivity Fee”) for each Contract Year during the Exclusivity Period within
twenty (20) Business Days after the Effective Date, with respect to the first
payment of the Annual Exclusivity Fee, and each anniversary of the Effective
Date thereafter, with respect to each subsequent payment of the Annual
Exclusivity Fee. For clarity, the maximum amount that Evelo shall pay to Sacco
in Annual Exclusivity Fees hereunder shall be three million (3,000,000) Euros,
for a maximum period of five (5) Contract Years.
2.4    Access and Audit. Sacco and its Affiliates will give Evelo’s
representative reasonable access at reasonable times to its facilities to verify
that Sacco and its Affiliates are not performing manufacturing process
development services, Manufacturing or supplying any Pharmaceutical Products to
any Third Party other than the Pre-Existing Products to the applicable Existing
Customers or as specifically permitted under Section 2.2(b). Upon not less than
thirty (30) days’ prior written notice, Sacco shall, and shall require its
Affiliates to, permit an independent Third Party representative selected by
Evelo, to access and inspect the facilities of Sacco or any of its Affiliates or
any of Sacco’s or its Affiliates’ records, at reasonable times for the sole
purpose of verifying compliance with the exclusivity provisions set forth in
this Section 2 (an “Audit”). Such Audit shall be performed not more frequently
than once in any twelve (12)-month period without cause, or at any time with
cause. Such Audit shall be conducted under appropriate confidentiality
provisions no less restrictive than those set forth herein. Upon completion of
the Audit, the independent Third Party shall notify Evelo in writing only
whether Sacco and each of its Affiliates are in compliance or not in compliance
with the exclusivity provisions set forth in this Section 2, and shall not share
any underlying records of Sacco or its Affiliates with Evelo.
3.    Representations and Warranties.
3.1    By Sacco. Sacco represents and warrants that:
(a)
Sacco has full right, power and authority to enter into and perform this
Agreement without the consent of any Third Party;

(b)
this Agreement does not conflict with (i) any contract or other agreement to
which Sacco or any of its Affiliates are a party or (ii) any rights granted by
Sacco or any of its Affiliates to any Third Party; and

3.2    By Evelo. Evelo represents and warrants that:


4



--------------------------------------------------------------------------------




(a)
Evelo has full right, power and authority to enter into and perform this
Agreement without the consent of any Third Party; and

(b)
this Agreement does not conflict with (i) any contract or other agreement to
which Evelo or any of its Affiliates are a party or (ii) any rights granted by
Evelo or any of its Affiliates to any Third Party.

3.3    Disclaimer of All Other Warranties. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EXCEPT FOR THE EXPRESS WARRANTIES IN THIS SECTION 3, NEITHER
PARTY MAKES OR GIVES ANY OTHER WARRANTIES, EXPRESS OR IMPLIED (WHETHER BY
STATUTE, CUSTOM, COURSE OF DEALING OR OTHERWISE) AND EACH PARTY HEREBY DISCLAIMS
ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT
AND TITLE.
4.    Liability.
4.1    No Waiver for Fraud. Neither Party limits or excludes its liability in
respect of fraud or fraudulent misrepresentation, including Evelo’s right to
seek any indirect, incidental, special, consequential or punitive damages
(including but not limited to lost profits).
5.    Expiration and Termination.
5.1    Term. This Agreement shall commence on the Effective Date and shall
continue until the expiration of the Exclusivity Period, unless terminated early
in accordance with Section 5.2 or upon the mutual written agreement of the
Parties.
5.2    Termination.
5.2.1    Termination for Default. Either Party (“Non-Defaulting Party”) may
terminate this Agreement on written notice to the other Party (“Defaulting
Party”) if    
(a)
the Defaulting Party fails to pay any undisputed amount payable under this
Agreement within twenty (20) Business Days after the due date;

(b)
the Defaulting Party commits a material breach of its obligations under this
Agreement and fails to remedy it during a period of twenty (20) Business Days
starting on the date of receipt of notice from the Non-Defaulting Party
identifying the breach and requiring it to be remedied;

(c)
a petition is filed against the Defaulting Party or, in the case of Sacco,
including any of its Affiliates, for an involuntary proceeding under any
applicable bankruptcy or other similar law and that petition has not been
dismissed within sixty (60) days after filing or a court having jurisdiction has
appointed a receiver, liquidator, trustee or similar official of the Defaulting
Party or, in the case of Sacco, including any of its Affiliates, for any
substantial portion of its property, or ordered the winding up or liquidation of
its affairs; or

(d)
the Defaulting Party or, in the case of Sacco, including any of its Affiliates,
commences a voluntary proceeding under applicable bankruptcy or other similar
law, has made any general assignment for the benefit of creditors, or has failed
generally to pay its debts as they become due.



5



--------------------------------------------------------------------------------




5.2.2     Termination by Evelo. Evelo may terminate this Agreement on written
notice to Sacco if an independent Third Party representative concludes after the
conduct of an Audit pursuant to Section 2.4 that Sacco and/or any of its
Affiliates are not in compliance with the exclusivity provisions of Section 2.
5.2.3     Termination by Sacco. Sacco may terminate this Agreement on written
notice to Evelo if Sacco or any of its Affiliates have not performed any
services for, Manufactured or supplied any products to Evelo under a service or
supply agreement for a period of six (6) consecutive months and there are no
services scheduled to be performed or products scheduled to be supplied within
the next six (6) consecutive months period.
5.3    Certain Effects of Termination. In the event that Evelo terminates this
Agreement pursuant to Section 5.2.1(b), 5.2.1(c) or Section 5.2.1(d) or Section
5.2.2, Sacco shall promptly reimburse Evelo the Annual Exclusivity Fees in
respect of the applicable Contract Year paid by Evelo under Section 2.1 within
twenty (20) Business Days after the date of termination of this Agreement.
Notwithstanding anything to the contrary set forth herein, Sacco’s reimbursement
of the Annual Exclusivity Fees under this Section 5.3 in the event of Evelo’s
termination of this Agreement pursuant to Section 5.2.1(b) shall not constitute
Evelo’s sole remedy in the event of Sacco’s material breach of this Agreement,
and Evelo shall have the right to seek other remedies, including the right to
seek any indirect, incidental, special, consequential or punitive damages
(including but not limited to lost profits).
6.    Miscellaneous.
6.1    Independent Contractor. This Agreement does not create an employment
relationship, partnership or joint venture between Sacco and Evelo. Neither
Evelo nor Sacco will in any way represent itself to be a partner or joint
venturer of the other Party. Neither Evelo nor Sacco will have the authority to
bind or act on behalf of the other Party.
6.2    Use of Names. Neither Party has the right to use the other Party’s name
or the names of the other Party’s employees in any advertising, sales
promotional material or press release without the prior written permission of
the other Party, except to the extent such disclosure is reasonably necessary
for regulatory filings, prosecuting or defending litigation, and complying with
applicable governmental regulations and legal requirements and the requirements
of any stock exchange or stock listing entity.
6.3    Notices. All notices required or permitted under this Agreement shall be
in writing, properly addressed and shall be deemed to have been duly given or
received upon the earlier of (a) actual receipt, (b) the date of confirmed
delivery according to the records of the postal service if sent by registered or
certified airmail, return receipt requested, (c) the date of confirmed delivery
according to the records of a commercially recognized international air express
courier with tracking capabilities or (d) the date of confirmed transmission if
sent by email with confirmation of delivery.
If to Evelo:
Evelo Biosciences, Inc.
620 Memorial Drive, 5th Floor
Cambridge, MA 02139 USA
Attention: Head of Process Development and Manufacturing
Email: [***]
With a copy to:
Evelo Biosciences, Inc.
620 Memorial Drive, 5th Floor
Cambridge, MA 02139 USA


6



--------------------------------------------------------------------------------




Attention: General Counsel
Email: [***]


If to Sacco:
Sacco S.r.L.
Via A. Manzoni 29/A 22071
Cadorago (CO)
Italy
Attention: Marco Caspani
Email: [***]    


6.4    Assignment. This Agreement may not be assigned or transferred, in whole
or in part, by either Party, including under operation of law, without the prior
written consent of the other Party; except, that Evelo may transfer or assign
this Agreement, in whole or in part, without the prior written consent of Sacco,
to an Affiliate or in connection with a merger, consolidation, or a sale or
transfer of all or substantially all of the assets to which this Agreement
relates, provided that all obligations of Evelo are assumed by the assignee.
6.5    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with regard to the subject matter hereof, and supersedes all previous
written or oral representations, agreements and understandings between Evelo and
Sacco with regard to such subject matter, provided, however, that the Existing
Sacco Agreements shall remain in effect in accordance with their terms, except
that, the provisions of Section 2 of this Agreement shall control over any
inconsistent provisions of any Existing Sacco Agreement.
6.6    No Modification. This Agreement may be changed only by a writing signed
by an authorized representative of each Party.
6.7    Waiver. No waiver of any term, provision or condition of this Agreement
in any one or more instances will be deemed to be or construed as a further or
continuing waiver of any other term, provision or condition of this Agreement.
Any such waiver must be evidenced by an instrument in writing executed by an
officer authorized to execute waivers.
6.8    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Any provision declared invalid or unenforceable by a court of competent
jurisdiction shall be deleted, and the remaining terms and conditions of this
Agreement shall remain in full force and effect. The Parties shall consult with
each other and use their reasonable best efforts to agree upon a valid and
enforceable provision that shall be a reasonable substitute for any such deleted
provision in light of the intent of this Agreement.
6.9    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original and all of which together will constitute one
and the same instrument. Signatures to this Agreement may be delivered by
facsimile or other means of electronic replication and transmission (i.e., PDF
delivery by e-mail).
6.10    Rules of Construction. The headings, section numbers and section names
of this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement. Except where the context expressly
requires otherwise, (a) the use of the singular will be deemed to include the
plural (and vice versa), (b) the words “include,” “includes,” “including” or
“e.g.” will be deemed to be followed by the phrase “without limitation,” (c) any
definition of or reference to any agreement, instrument or other document herein
will be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments,


7



--------------------------------------------------------------------------------




supplements or modifications set forth herein or therein), (d) any reference
herein to any Person will be construed to include the Person’s successors and
assigns, (e) the words “herein,” “hereof” and “hereunder,” and words of similar
import, will be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (f) all references herein to Sections or
Schedules will be construed to refer to Sections or Schedules of this Agreement,
and references to this Agreement include all Schedules hereto, (g) the word
“notice” will mean notice in writing (whether or not specifically stated) and
will include notices, consents, approvals and other written communications
contemplated under this Agreement, and (h) the term “or” will be interpreted in
the inclusive sense commonly associated with the term “and/or.”
6.11    Survival. Except as otherwise expressly set forth herein, the following
provisions will survive expiration or termination of this Agreement pursuant to
their terms, together with any other provisions necessary for their construction
and enforcement: Sections 1, 2.4, 3.3, 4.1, 5.3 and 6.
6.12    Governing Law; Arbitration. This Agreement and any disputes relating to
or arising out of this Agreement will be governed by, construed, and interpreted
in accordance with the laws of England and Wales, without regard to its rules
for the conflict of laws. Any disputes, controversy, or claim arising from or in
connection with this Agreement, including any questions regarding its validity,
construction, existence or termination, shall be referred to and finally settled
by binding arbitration under the Rules of Arbitration of the International
Chamber of Commerce (“ICC Rules”) in force when the notice of arbitration is
submitted. The seat of arbitration shall be London, England, and the arbitration
proceedings shall be conducted in English. The number of arbitrators shall be
three (3), with each Party nominating one (1) arbitrator and the two (2)
party-nominated arbitrators nominating the third arbitrator. The Emergency
Arbitrator Provisions shall not apply.
[remainder of page left intentionally blank]
The Parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.
EVELO BIOSCIENCES, INC.


By: _/s/ Balkrishan ‘Simba” Gill__ 
Name: Balkrishan “Simba” Gill
Title: President & CEO
Date: July 9, 2019
SACCO S.R.L.
                                                  
By: _/s/ Martino Verga_______
Name: Martino Verga
Title: Administrator
Date: 09-07-2019





















8

